


115 HRES 994 EH: Expressing the sense of the House of Representatives that the United States Marine Corps faces significant readiness challenges and that budgetary uncertainty impedes the Corps’ ability to meet ongoing and unexpected national security threats, putting United States national security at risk.
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 994
In the House of Representatives, U. S.,

July 17, 2018

RESOLUTION
Expressing the sense of the House of Representatives that the United States Marine Corps faces significant readiness challenges and that budgetary uncertainty impedes the Corps’ ability to meet ongoing and unexpected national security threats, putting United States national security at risk.

 
Whereas since fiscal year 2010, United States Marine Corps active duty end strength has shrunk by 8 percent from 202,100 to 186,000; Whereas, on March 1, 2016, Marine Corps Commandant Robert Neller stated, The fiscal reductions and instability of the past few years have impacted our readiness. As resources have diminished, the Marine Corps has protected the near-term operational readiness of its deployed and next-to-deploy units in order to meet operational commitments. This has come at a risk.; 
Whereas, on February 26, 2015, now Chairman of the Joint Chiefs of Staff Joseph F. Dunford stated, [a]pproximately half of our non-deployed units—and those are the ones that provide the bench to respond to unforeseen contingencies—are suffering personnel, equipment and training shortfalls.; Whereas, on February 8, 2017, Assistant Commandant Glenn Walters stated, A focus on [ongoing] operations, the decrease in funding levels from Fiscal Year (FY) 2012, fiscal instability and the lack of an inter-war period have left your Marine Corps insufficiently manned, trained and equipped across the depth of the force to operate in an evolving operational environment.; 
Whereas the Marine Corps’ Assault Amphibious Vehicle (AAV–7A1) and Light Armored Vehicle (LAV) average over 40 and 26 years old, respectively; Whereas the Marine Corps has a stated requirement for 38 amphibious ships to support the operations of 2 Marine Expeditionary Brigades, but the amphibious fleet numbers only 32 ships today; 
Whereas former Chief of Naval Operations Admiral Jonathan Greenert testified on March 12, 2014, that, [t]oday, in the world that we live in, the world that the Navy and Marine Corps lives in, and the future, we probably need 50 [amphibious ships].; Whereas, on April 5, 2017, Marine Corps leaders testified that, The most dire readiness situation lies within our Aviation element. An unhealthy percentage of our aviation units lack the minimum number of ready basic aircraft (RBA) for training, and we are significantly short ready aircraft for wartime requirements. We simply do not have the available aircraft to meet our squadrons’ requirements.; 
Whereas during parts of 2016, only 43 percent of the Marine Corps’ total aviation fleet was available for operational employment, including less than 1/3 of its F/A–18 Hornets; Whereas from fiscal year 2013 through fiscal year 2017, Marine Corps aviation accidents increased by 80 percent from 56 to 101 per year; 
Whereas between 2011 and 2017, aviation accidents killed more than 60 Marines, including 19 over a 2-month period in 2017; and Whereas, on March 10, 2017, Deputy Commandant Gary L. Thomas stated, Unstable fiscal environments prevent the deliberately planned, sustained effort needed to recover current readiness of our legacy equipment in the near term, and to modernize in the longer term * * *. We must work to avoid a budget-driven strategy and return to a strategy-driven budget, informed by the strategic requirements of the current and future operating environments. Unless we do so, the range of options we have to address current and future threats will further erode.: Now, therefore, be it
 
That the House of Representatives— (1)recognizes that the United States Marine Corps faces significant readiness challenges, as well as shortfalls in end strength and delayed modernization; 
(2)finds that failing to provide the Marine Corps with stable, robust, and on-time funding impedes its ability to meet ongoing and unexpected security threats, putting United States national security at risk; and (3)commits to enhancing the Marine Corps’ ability to meet our Nation’s threats In the air, on land, and sea. 

Karen L. Haas,Clerk.
